DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 20 is newly added.  Claims 1-20 are pending where claim 1 has been amended.  Claims 16-18 are withdrawn from consideration and claims 1-15, 19 and 20 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106801164 to Zhang et al (an English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 12, Zhang discloses an alloy comprising the following alloy composition (Zhang, abstract, para [0007]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Zhang wt%
Overlaps?
Al
4.75-6.75
6.3-7.5
Yes
Nb + Ta
6.75-8.5
Nb: 4.5-7
Yes
Nb
6.75-8.5
4.5-7
Yes
Sn
1.5-3.5
1.5-3.5
Yes
Zr
0-5.0
4-5
Yes
Mo
0-2.5
0.8-1.5
Yes
Ti
Balance
Balance
Yes
Si
0-0.6
0.2-0.5
Yes

0-0.20
≤impurity
Yes
C
0-0.10
≤impurity
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Sun including the instantly claimed because Zhang discloses the same utility throughout the disclosed ranges.
Regarding claims 2-6, 8-11, 13, 14 and 20, the alloy of Zhang overlaps the instantly claimed ranges.
Regarding claim 15, the alloy of Zhang may be rolled (Zhang, para [0010]). 
Regarding claim 19, the alloy of Zhang may be an aerospace component (Zhang, para [0004]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Instant claim 7 is directed to a titanium alloy as set forth in the instant claim.  The closest prior art of record is CN 106801164 to Zhang et al as set forth in the above 35 USC 103 rejection.  Zhang discloses a composition lying close to the composition of instant claim 7.  Instant claim 7 differs from Zhang at least in that instant claim 7 requires at least 1.75 wt% Mo, whereas Zhang limits Mo to at least 1.5 wt%.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736